Title: George Washington to Madame de Lafayette, 15 March 1793
From: Washington, George,Jefferson, Thomas
To: Lafayette, Marie-Adrienne-Françoise de Noailles, marquise de



Dear Madam
Philadelphia. Mar. 15. 93.

I addressed a few lines to you on the 31st. of January, in a state of entire uncertainty in what country or condition they might find you, as we had been sometimes told you were in England, sometimes in Holland, and at sometimes in France. Your letter of Octob. 8. 1792. first relieved me from doubt, and gave me a hope that, being in France, and on your own estate, you are not as destitute, as I had feared, of the resources which that could furnish. But I have still to sympathize with you on the deprivation of the dearest of all your resources of happiness, in comparison with which, others vanish. I do it in all the sincerity of my friendship for him, and with ardent desires for his relief: in which sentiments I know that my fellow-citizens participate. The measures you were pleased to intimate in your letter are perhaps not exactly those which I could pursue, perhaps indeed not the most likely, under actual circumstances, to obtain our object. But be assured that I am not inattentive to his condition, nor contenting myself with inactive wishes for his liberation. My affection to his nation and to himself are  unabated, and notwithstanding the line of separation which has been unfortunately drawn between them, I am confident that both have been led on by a pure love of liberty and a desire to secure public happiness: and I shall deem that among the most consoling moments of my life which should see them reunited in the end, as they were in the beginning, of their virtuous enterprize. Accept I pray you the same lively sentiments of interest and attachment to yourself & your dear Children, from, dear Madam, your &c.

 G.W.

